
	

114 HR 3415 IH: Aviation Screening Contractor Reform and Accountability Act
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3415
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2015
			Mr. Thompson of Mississippi introduced the following bill; which was referred to the Committee on Homeland Security
		
		A BILL
		To prohibit subsidiaries of foreign-owned corporations from obtaining contracts for the performance
			 of passenger and baggage security screening at domestic commercial
			 airports, and for other purposes.
	
	
		1.Short title; Table of contents
 (a)Short titleThis Act may be cited as the Aviation Screening Contractor Reform and Accountability Act. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; Table of contents.
					Title I—REFORM
					Sec. 101. Prohibition of screening by subsidiary of a foreign-owned corporation.
					Sec. 102. Competition for private screening contracts.
					Sec. 103. Prohibition on certain subcontracting.
					Sec. 104. Discretion regarding the approval of applications.
					Sec. 105. Enhanced standards for application assessments.
					Sec. 106. Timeline for awarding a contract for screening services.
					Sec. 107. Prohibition on bonuses and other awards.
					Sec. 108. Cost analysis.
					Sec. 109. Customer service.
					Sec. 110. Information on transition plans.
					Sec. 111. Technical corrections.
					Title II—OVERSIGHT
					Sec. 201. Enhanced oversight.
					Sec. 202. Security breaches.
					Sec. 203. Covert testing of contract screener performance.
					Sec. 204. Contracting prohibition for compromising covert security testing.
					Sec. 205. Proper handling of sensitive security information.
					Sec. 206. Office of Inspector General Oversight.
					Title III—WORKFORCE PROTECTIONS
					Sec. 301. Job, compensation, and benefits protections.
					Sec. 302. Retention and discipline.
					Sec. 303. Protections for reporting deficiencies, waste, or vulnerabilities.
				
			IREFORM
 101.Prohibition of screening by subsidiary of a foreign-owned corporationSubsection (d) of section 44920 of title 49, United States Code, is amended— (1)by striking (d) and all that follows through The Under Secretary may enter and inserting the following:
					
 (d)Standards for private screening companiesThe Assistant Secretary of Homeland Security (Transportation Security Administration) may enter; (2)by redesignating subparagraphs (A) and (B) as paragraphs (1) and (2), respectively, and moving such paragraphs two ems to the left; and
 (3)by striking paragraph (2) (relating to waivers). 102.Competition for private screening contractsSection 44920 of title 49, United States Code, is amended by striking subsection (h).
 103.Prohibition on certain subcontractingSection 44920 of title 49, United States Code, as amended by section 102 of this Act, is further amended by adding at the end the following new subsection:
				
 (h)Prohibition on certain subcontractingThe Administrator of the Transportation Security Administration may not enter into any contract for screening services under this section that would allow for such services to be performed by a subcontractor..
 104.Discretion regarding the approval of applicationsParagraph (2) of section 44920(b) of title 49, United States Code, is amended by striking shall and inserting may. 105.Enhanced standards for application assessmentsParagraph (2) of section 44920(b) of title 49, United States Code, is amended by inserting before the period at the end the following: or at airports nationwide.
 106.Timeline for awarding a contract for screening servicesSubsection (b) of section 44920 of title 49, United States Code, is amended by adding at the end the following new paragraph:
				
					(4)Timeline for awarding a contract for screening services
 (A)In generalNot later than 270 days after approval of an application under paragraph (1), the Administrator of the Transportation Security Administration shall award a contract to a qualified private screening company in accordance with subsections (c) and (d).
 (B)NotificationIf the Administrator of the Transportation Security Administration is unable to make an award in accordance with subparagraph (A), the Administrator shall notify the airport operator that submitted the application at issue of the determination and the basis for such determination, and about eligibility for reapplication in accordance with subsection (a)..
 107.Prohibition on bonuses and other awardsSection 44920 of title 49, United States Code, as amended by section 103 of this Act, is further amended by adding at the end the following new subsection:
				
 (i)Prohibition on bonuses and other awardsThe Administrator of the Transportation Security Administration may not provide funding to any private screening company that provides screening services at an airport in excess of the amount required for the performance of such screening services..
 108.Cost analysisSection 44920 of title 49, United States Code, as amended by section 107 of this Act, is further amended by adding at the end the following new subsection:
				
					(j)Cost analysis
 (1)In generalNot later than 180 days after the date of the enactment of this subsection, the Comptroller General of the United States shall provide to the Administrator of the Transportation Security Administration guidance on how to conduct an analysis of the total annual cost incurred by the Federal Government with respect to screening services provided by private screening companies.
 (2)ActionNot later than 180 days after receipt of the guidance described in paragraph (1) and annually thereafter, the Administrator of the Transportation Security Administration shall utilize such guidance to identify costs incurred by the Federal Government as a result of overseeing the performance of private screening companies, compared with costs incurred by the Administrator at airports that utilize Federal Government personnel for passenger and baggage screening..
 109.Customer serviceSection 44920 of title 49, United States Code, as amended by section 108 of this Act, is further amended by adding at the end the following new subsection:
				
 (k)Customer serviceEach airport operator utilizing contract passenger and baggage screeners employed by a private screening company shall prominently display signs in the immediate vicinity of the passenger screening area notifying the flying public that passenger and baggage screening at the airport operated by such airport operator is conducted by contract screening personnel and not by Federal Government personnel. Such signs shall also display a contact number and Internet Web site address maintained by such private screening company for a passenger to report complaints about his or her screening experience. Each private screening company with a contract for screening services at an airport shall track all such passenger complaints and regularly report such information to the Administrator of the Transportation Security Administration through, to the maximum extent practicable, the contracting officer of each such private screening company. The Administrator shall report such information to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate upon request..
 110.Information on transition plansSubsection (b) of section 44920 of title 49, United States Code, as amended by section 106 of this Act, is further amended by adding at the end the following new paragraph:
				
 (5)TransitionNot later than 90 days after an airport operator provides notice to the Administrator of the Transportation Security Administration of the decision of such airport operator to discontinue the use of screening personnel of a qualified private screening company and use Transportation Security Officers for screening services at the airport operated by such airport operator, the Administrator shall provide such airport operator with information on how the Administrator intends to carry out the transition of screening services, including an anticipated timeline and key benchmarks..
 111.Technical correctionsSection 44920 of title 49, United States Code, is amended by striking Under Secretary each place it appears and inserting Administrator of the Transportation Security Administration. IIOVERSIGHT 201.Enhanced oversightSection 44920 of title 49, United States Code, as amended by section 109 of this Act, is further amended by adding at the end the following new subsection:
				
 (l)Enhanced oversightNot later than 180 days after the date of the enactment of this subsection, the Administrator of the Transportation Security Administration shall develop and implement a system to be carried out, to the maximum extent practicable, by the contracting officer who oversees each respective private screening company providing screening services at an airport, to enhance monitoring of performance of each such private screening company. Such system shall, at a minimum, provide year-to-year information about performance by each such private screening company, and be in a format to provide for comparison with airports in the same category whose screening services are provided by Federal Government personnel with respect to detection rates of threats and threat image tests, recertification pass rates, covert performance assessments, and evaluations used to assess screener performance on various elements that may affect security and a passenger’s overall travel experience..
 202.Security breachesSection 44920 of title 49, United States Code, as amended by section 201 of this Act, is further amended by adding at the end the following new subsection:
				
					(m)Security breaches
 (1)In generalA private screening company shall regularly report to the Administrator of the Transportation Security Administration each security breach at an airport where baggage and passenger screening is conducted by such a private screening company. Each such report shall include the following:
 (A)A detailed description of each security breach. (B)Information regarding where each such breach occurred.
 (C)Information regarding law enforcement notification and response. (D)Any corrective action taken in response to each such breach.
 (2)Annual reportsThe Administrator of the Transportation Security Administration shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate an annual report containing the information required pursuant to paragraph (1), including the definition of security breach used by the Administrator for purposes of this subsection. To the extent practicable, each such report shall be presented in a non-classified format with a classified appendix where necessary..
 203.Covert testing of contract screener performanceSection 44920 of title 49, United States Code, as amended by section 202 of this Act, is further amended by adding at the end the following new subsection:
				
 (n)Covert testingThe Comptroller General of the United States shall conduct annual covert testing of airports where private screening companies provide screening services. To the extent practicable, such covert testing shall be conducted at one airport with contract screener personnel within each airport category that was not the subject of covert testing by another Federal entity during the same year. The Comptroller General shall submit to the Administrator of the Transportation Security Administration and to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate a report that contains the results of such covert testing. To the extent practicable, each such report shall be presented in a non-classified format with a classified appendix where necessary..
 204.Contracting prohibition for compromising covert security testingSubsection (d) of section 44920 of title 49, United States Code, as amended by section 101 of this Act, is further amended—
 (1)in paragraph (1), by striking and at the end; (2)in paragraph (2), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following new paragraph:  (3)on or after the date of the enactment of this paragraph, neither the private screening company, nor its parent company, if applicable, has compromised any covert security testing by notifying individuals employed by such private screening company that such covert testing was occurring, or otherwise been found to have knowingly compromised covert testing conducted pursuant to subsection (n) or any other covert test conducted by the Inspector General of the Department of Homeland Security, the Comptroller General of the United States, or the Administrator of the Transportation Security Administration..
 205.Proper handling of sensitive security informationSection 44920 of title 49, United States Code, as amended by section 203 of this Act, is further amended by adding at the end the following new subsection:
				
 (o)Proper handling of sensitive security informationThe Administrator of the Transportation Security Administration shall require each private screening company that provides screening services at airports to provide all individuals employed by each such private screening company with annual training for the proper handling of all sensitive information, including sensitive security information..
 206.Office of Inspector General OversightThe Inspector General of the Department of Homeland Security shall annually submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate a review the performance of the Transportation Security Administration with respect to the requirements of section 44920 of title 49, United States Code, as amended by this Act.
			IIIWORKFORCE PROTECTIONS
 301.Job, compensation, and benefits protectionsSubsection (c) of section 44920 of title 49, United States Code, is amended to read as follows:  (c)Qualified private screening company (1)In generalBeginning on the date of the enactment of this subsection, a private screening company is qualified to provide screening services at an airport under this section if such company will only employ individuals to provide such services who meet all the requirements of this chapter applicable to Federal Government personnel who perform screening services at airports under this chapter.
 (2)Federal Government personnelA private screening company under paragraph (1) shall provide the right of first refusal to Federal Government personnel employed to perform screening services at an airport at the time the contract is awarded, and presume that such Federal Government personnel are in good standing and are qualified under this subsection, and shall offer compensation and benefits that are not less than the level of compensation and other benefits provided to such Federal Government personnel at the time such contract is awarded.
 (3)Qualified private screening company personnelIn the event a private screening company under paragraph (1) is seeking to succeed a qualified private screening company at an airport, such company shall provide the right of first refusal to personnel employed to perform screening services at such airport at the time the contract is awarded, and presume that such personnel are in good standing and are qualified under this subsection, and, at the direction of the Administrator of the Transportation Security Administration, shall offer compensation and other benefits at a level required pursuant to subsection (c) of section 6707 of title 41, United States Code, and that is not less than the level of compensation and other benefits provided to Federal Government personnel at the time such contract is awarded.
 (4)Rule of constructionNothing in this subsection may be construed to require any private screening company that is a qualified private screening company as of the date that is one day before the date of the enactment of this subsection to implement paragraph (1) with respect to any contract that was entered into with the Administrator of the Transportation Security Administration before such date of enactment..
 302.Retention and disciplineSection 44920 of title 49, United States Code, as amended by section 205 of this Act, is further amended by adding at the end the following new subsection:
				
 (p)Retention and disciplineEach private screening company with a contract for screening services under this section that provides screening services at an airport under this section shall, on a monthly basis, provide the Administrator of the Transportation Security Administration with information on retention rates of screeners and supervisory personnel employed by each such private screening company at each such airport, and a detailed description of adverse employment actions taken against any of such screeners or supervisory personnel at each such airport. The Administrator shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate, upon request by any of such Committees, a report containing the information required under this subsection..
			303.Protections for reporting deficiencies, waste, or vulnerabilities
 (a)In generalSection 44920 of title 49, United States Code, as amended by section 302 of this Act, is further amended by adding at the end the following new subsection:
					
						(q)Protections for reporting deficiencies
 (1)In generalNot later than 90 days after the date of the enactment of this subsection, the Administrator of the Transportation Security Administration shall establish a process by which any person may submit to the Administrator a report regarding problems, deficiencies, waste, or vulnerabilities with respect to screening services provided at an airport where such services are provided by a private screening company.
 (2)ConfidentialityThe Administrator of the Transportation Security Administration shall keep confidential the identity of a person who submits a report under paragraph (1), and any such report shall be treated as protected information.
 (3)Acknowledgment of receiptIf a report submitted under paragraph (1) identifies the person submitting such report, the Administrator of the Transportation Security Administration shall respond promptly to such person to acknowledge receipt of such report.
 (4)Steps to address problemsThe Administrator of the Transportation Security Administration shall review and consider the information provided in any report submitted under paragraph (1) and shall, as necessary, take appropriate steps under this title to address any problem, deficiency, waste, or vulnerability identified in such report.
							(5)Retaliation prohibited
 (A)ProhibitionNo private screening company may discharge any employee or otherwise discriminate against any employee with respect to such employee’s compensation, terms, conditions, or other privileges of employment because such employee (or any person acting pursuant to a request of such employee)—
 (i)notified the Administrator of the Transportation Security Administration of any problem, deficiency, waste, or vulnerability;
 (ii)refused to engage in any practice made unlawful by this title, if such employee has identified the alleged illegality to such employer;
 (iii)testified before or otherwise provided information relevant for Congress or for any Federal or State proceeding regarding any provision of this title;
 (iv)commenced, caused to be commenced, or is about to commence or cause to be commenced a proceeding under this title;
 (v)testified or is about to testify in any such proceeding; or (vi)assisted or participated or is about to assist or participate in any manner in such a proceeding or in any other manner in such a proceeding or in any other action to carry out the purposes of this title.
 (B)SuspensionIf the Administrator of the Transportation Security Administration determines that any private screening company has engaged in retaliation in violation of subparagraph (A), the Administrator shall suspend the contract of such private screening company to provide screening services..
 (b)Rule of constructionNothing in subsection (q) of section of title 49, United States Code, as added by subsection (a) of this section, may be construed as in any manner affecting any other provision of law relating to protections for the reporting of problems, deficiencies, waste, or vulnerabilities, including protections against retaliation related thereto.
				
